                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 3:99-CR-00082-MOC

 UNITED STATES OF AMERICA,                                  )
                                                            )
                                                            )
                                                            )
 Vs.                                                        )                 ORDER
                                                            )
 PERCIVAL ROCHELLE JOHNSON,                                 )
                                                            )
                       Defendant.                           )


       THIS MATTER is before the Court on defendant’s counseled unopposed Motion for

Amended Judgment under The First Step Act of 2018 (“2018 FSA”). For the reasons that follow,

the Court determines that defendant is qualified for immediate relief under the 2018 FSA.

       In May 1999, defendant pled guilty to violating 21 U.S.C. § 841 by conspiring to possess

50 or more grams of cocaine base with the intent to distribute, in violation of 21 U.S.C. § 841. At

sentencing in April 2000, the Court found that the offense involved between 50 and 150 grams of

cocaine base, a quantity that triggered the enhanced penalties of § 841(b)(1)(A). Based on the drug

quantity and the Section 851 notice filed by the Government, defendant faced a statutory

mandatory sentence of life imprisonment and a ten-year minimum term of supervised release. The

Court imposed the mandatory life sentence on the Section 841 count, along with a concurrent 120-

month sentence on the Section 922(g) count. Under the Fair Sentencing Act of 2010 (“2010 FSA”),

certain relief was prospectively afforded in crack cocaine cases, raising the threshold for triggering

the Section 841(b)(1)(A) enhancements from 50 grams to 280 grams. This relief was not made

retroactively applicable to covered offenses until enactment of the 2018 FSA.




                                                  1
       Based on the Court’s review of the pleadings, defendant is eligible for relief under the 2018

FSA because he is currently serving a sentence for a “covered offense” under Section 404(a)’s

definition: his offense was committed before August 3, 2010, he was subjected to the enhanced

statutory penalties under § 841(b)(1)(A), and those statutory penalties were “modified by Section

2 ... of the Fair Sentencing Act.”

       Under the 2018 FSA, this Court has the discretion under Section 404(b) of the Act to

“impose a reduced sentence” in accordance with Section 841(b)(1)(B)’s statutory penalties.

Applied to defendant’s offenses of conviction, defendant faces a statutory minimum term of 10

years’ imprisonment, a maximum term of life, and an eight-year minimum term of supervised

release. As of February 2019, defendant has served 231 months (not counting good-time credit).

Under the Advisory Guidelines, defendant’s guideline range is 262 to 327 months as a career

offender. However, it appears that under intervening law defendant would no longer be considered

a career offender and that his guidelines would be 110 to 137 months.

       In addition to the Guidelines, the Court has considered the Section 3553(a) factors. First,

the defendant’s record of conduct and educational achievements while incarcerated have been

considered. Review of the summary of that record supports exercising discretion in favor of a time-

served sentence. Second, it appears that defendant has already served in excess of the time that

would be required to satisfy a sentence of 262 months when good time is considered. Third and

finally, the motion reflects that the government does not oppose a time-served sentence. Having

considered the Section 3553 factors on resentencing, the Court agrees that a time served sentence

is appropriate and will grant relief accordingly.




                                                    2
                                           ORDER

       IT IS, THEREFORE, ORDERED that defendant’s counseled unopposed Motion for

Amended Judgment under The First Step Act (#46) is GRANTED, and the sentence imposed in

this matter is modified to provide for a sentence of TIME SERVED plus 10 days, with the period

of Supervised Release reduced from 10 years to 8 years. All other conditions of the Judgment and

the Conditions of Supervised Release shall remain in effect.



       The Clerk of Court is instructed to submit to Chambers an expedited Amended Judgment

reflecting the determinations contained in this Order.




                                            Signed: March 25, 2019




                                                 3
